MODIFICATION AGREEMENT


This Modification Agreement (this "Agreement") is entered into as of April 25,
2011 by and between SOLOMON O. HOWELL and JAMES W. STUCKERT (collectively, the
"Lender") and FLORIDA GAMING CORPORATION, a Delaware corporation (the
"Borrower").


RECITALS


A.           Lender made a loan (the "Original Loan") to the Borrower in the
original principal amount of $1,000,000, as evidenced by that certain Memorandum
of Agreement dated August 14, 2009 and the other documents executed in
accordance therewith (the "Original Note").  The Original Note and any other
documents and certificates executed and delivered by the Borrower to the Lender
in connection with the Original Loan are hereinafter referred to as the "Loan
Documents".


B.           The Borrower is a party to that certain Credit Agreement dated as
of April 25, 2011 (the "Credit Agreement") by and among the Borrower, Florida
Gaming Centers, Inc. ("Centers"), the lenders party thereto (the "Senior
Creditors"), and ABC Funding, LLC (the "Administrative Agent") whereby the
Senior Creditors have agreed to make certain term loans to Centers pursuant to
the terms and conditions set forth therein.  Each capitalized term not otherwise
defined herein shall have the meaning given to it in the Credit Agreement.


C.           To satisfy Section 4.01(x) of the Credit Agreement, the Borrower
has requested that the Lender agree to the following:


(1)           extend the maturity date of the Original Note to be at least six
(6) months after the Maturity Date of the Credit Agreement;


(2)           at the Borrower's sole option, permit interest under the Original
Note to be paid-in-kind instead of in cash; and


(3)           subordinate its interest in the Original Note to the Obligations
on the terms and conditions acceptable to the Administrative Agent, pursuant to
the form of Subordination Agreement attached hereto as Exhibit A (the
"Subordination Agreement").


D.           The parties have agreed to the foregoing changes pursuant the terms
and conditions set forth herein.


AGREEMENTS


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1.           Representations Accurate.  The parties represent and warrant that
the above Recitals are true and accurate. The foregoing Recitals are
incorporated herein by reference.


 
 

--------------------------------------------------------------------------------

 

2.           Status of Loan.  The Borrower: (a) ratifies, confirms and
acknowledges that the Loan Documents represent its valid and enforceable and
collectible obligations, and that it does not have any existing claims, defenses
(personal or otherwise) or rights of setoff with respect thereto; and (b)
acknowledges and agrees that except as expressly set forth herein, this
Agreement in no way releases, relinquishes or otherwise affects the rights
created by or arising under the Loan Documents.


3.           Modification.  In consideration of the foregoing, the mutual
promises, undertakings, representations and covenants herein set forth and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Loan Documents are amended as follows:


a.           The Loan Documents are amended to provide that any reference
therein to a maturity date is hereby amended to reference a maturity date of the
date six calendar months after the Maturity Date as defined in the Credit
Agreement.


b.           The Original Note is amended to provide that, at the Borrower's
sole option, payment of interest may be paid-in-kind rather than in cash.


Notwithstanding the foregoing modifications, it is expressly acknowledged and
agreed by the Borrower that:  (i) the default interest rate of 24% per annum
stated in the Original Note shall apply to all outstanding principal and accrued
but unpaid interest from and after the original maturity date set forth in the
Loan Documents; and (ii)  as stated in the Original Note, the Lender has the
option, for as long as any principal or interest under the Original Note (as
modified hereby) remains outstanding, to convert the amount of the outstanding
principal and interest into common stock of the Borrower at a conversion rate
equal to six dollars ($6.00) per share.


4.           Subordination.  Pursuant to the Subordination Agreement attached as
Exhibit A hereto and in consideration of the extension of credit by the Senior
Creditors to Centers, the Lender hereby subordinates to the Senior Creditors all
indebtedness of the Borrower to the Lender in connection with the Loan
Documents, now existing and hereafter arising, and all extensions and renewals
thereof, in favor of the Obligations and the Borrower and Centers hereby accept
and acknowledge such subordination.  The Lender, the Borrower and Centers agree
to execute and deliver to Administrative Agent the Subordination Agreement on
the date hereof.


5.           Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:


"Obligations" means all loans, advances, debts, liabilities, obligations,
covenants and duties owing by Centers, the Borrower, any subsidiary or any
affiliate thereof to the Administrative Agent, any Senior Creditor, any
affiliate of the Administrative Agent, or any Senior Creditor, or any
indemnified person under the Credit Agreement, of any kind or nature, present or
future, arising under the Credit Agreement, any collateral document, any swap
agreement or any and all other instruments and documents executed and delivered
in connection with the Credit Agreement (together such documents, the "Loan
Documents"), whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of any
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, reasonable attorneys' fees and disbursements, reasonable
paralegals' fees (in each case whether or not allowed), and any other sum
chargeable to Centers, the Borrower, any subsidiary or any affiliate of Centers
or the Borrower under the Credit Agreement or any other Loan Document.
 
 
2

--------------------------------------------------------------------------------

 

"Maturity Date" means October 25, 2016, or such other date as consented to by
the Borrower, Centers, the Administrative Agent and each Senior Creditor in the
manner provided under and in Section 9.02(b) of the Credit Agreement; provided,
that the Lender agrees any such change to the Maturity Date shall be
automatically consented to by the Lender without any further action on its part.


6.           Integration.  The Borrower and the Lender acknowledge that there
are and were no oral or written representations, warranties, understandings,
stipulations, agreements or promises made by any party or by any agent, employee
or other representative of any party, pertaining to the subject matter of this
Agreement which have not been incorporated into this Agreement. No express or
implied consent to any further modifications involving any of the matters set
forth in the Loan Documents or this Agreement shall be inferred or implied by
the Lender's execution of this Agreement. Any further modification of the
Original Loan or of any Loan Documents shall require the express written
approval of the Lender. No provision hereof shall be modified or limited except
by a written instrument signed by the parties hereto, expressly referring hereto
and to the provision so modified or limited.


7.           No Prejudice.  Execution of this Agreement by the Lender shall be
without prejudice to the Lender's rights at any time in the future, to exercise
any and all rights conferred upon the Lender by any of the Loan Documents in
accordance with their original terms except as amended herein.


8.           Authority.  The Borrower and the Lender each hereby warrants and
represents to the others that the persons executing this Agreement have full
authority to execute this Agreement on their respective behalves and to bind
them, as the case may be. In addition, the Borrower warrants and represents to
the Lender that the execution and delivery by them of this Agreement and the
performance hereunder has not and will not result in a breach of, or constitute
a default under, any deed of trust, mortgage deed, lease, bank loan, credit
arrangement, or other instrument or agreement to which the Borrower is a party
or by which the Borrower may be bound or affected.


9.           No Relationship Between Parties.  Nothing contained in this
Agreement or in any of the other Loan Documents shall be construed as creating a
joint venture or partnership between the Borrower and the Lender; and the Lender
shall have no right or control or supervision, except as it may exercise under
the rights and remedies provided in the Loan Documents.
 
 
3

--------------------------------------------------------------------------------

 

10.           No Other Modifications.  Except as explicitly set forth in this
Agreement, all of the terms and conditions originally set forth in the Original
Note, including without limitation, the interest rate, the default interest
rate, and conversion rights, remain in full force and effect.
 
11.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Lender and the Borrower and their respective
successors and assigns.
 
12.           Governing Law and Choice of Venue.  This Agreement is delivered in
and shall be governed by and construed according to the substantive laws and
judicial decisions of the State of New York (regardless of the place of
business, residence, location or domicile of the parties hereto or any of their
constituent partners or principals).  If there is a lawsuit, the Borrower agrees
upon the Lender's request to submit to the jurisdiction of the courts of the
Borough of Manhattan, New York City, State of New York.
 
13.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matters contained herein
and shall not be amended, modified or terminated except by a writing signed by
all of the parties hereto. The provisions of this paragraph 11 may not be waived
except by a written waiver.
 
14.           Counterparts.  This Agreement may be executed in any number of
original counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one and the same instrument.
 
15.           WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER IRREVOCABLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN AN ACTION OR PROCEEDING:  (1) TO ENFORCE OR
DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT OR AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR (2) ARISING FROM ANY DISPUTE OR CONTROVERSY
IN CONNECTION WITH OR RELATED TO THIS AGREEMENT OR ANY SUCH AMENDMENT,
INSTRUMENT, DOCUMENT, OR AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned have executed this Modification Agreement as
of the date first set forth above.



 
Borrower:
     
FLORIDA GAMING CORPORATION,
 
a Delaware corporation
     
By
/s/ William B. Collett, Jr.        
Name:
William B. Collett, Jr.        
Title:
CEO      
Lender:
     
/s/ Solomon O. Howell
 
Solomon O. Howell
      /s/
James W. Stuckert
 
James W. Stuckert
   
Agreed to and acknowledged:
   
FLORIDA GAMING CENTERS, INC.,
 
a Florida corporation
     
By
/s/ William B. Collett, Jr.        
Name: 
William B. Collett, Jr.        
Title:
CEO

 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Subordination Agreement

 
 

--------------------------------------------------------------------------------

 